Elliott, J.
The appellee claimed the property in controversy as exempt from execution. This claim is resisted by the appellants on the ground that the property was partnership property, and can not be claimed under the exemption law. We can not sustain the appellants’ contention, for there is evidence showing that the property belonged to the appellee, and not to the firm of which he was a member.
The case falls within the rule that the finding of the trial court will not be disturbed where there is evidence sustaining it.
Judgment affirmed.